                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:15-CR-69 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     JIANGUO HAN, ZHIWEN LIN, and
                      BING HAN,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant Jianguo Han’s motion for compassionate release
               14
                      under the FIRST STEP Act. (ECF No. 208).
               15
                             On September 3, 2020, Chief Judge Miranda Du issued Amended General Order 2020-
               16
                      06, which appoints the Federal Public Defender’s office (“FPD”) to represent defendants that
               17
                      file “a pro se section 3582(c)(1)(A) motion directly with this [c]ourt pursuant to section 603(b)
               18
                      of the FIRST STEP Act.” Amended General Order 2020-06. If FPD determines that the pro
               19
                      se motion needs no supplementation, it must file a notice stating so within seven days and
               20
                      notify the defendant. Id.
               21
                             If the FPD has “a prohibitive conflict,” it must “file a motion requesting that CJA
               22
                      counsel be appointed according to the regular procedures of the District of Nevada for the
               23
                      appointment of counsel.” Id.
               24
                      ...
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1           Accordingly,
                2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that FPD is appointed to
                3     assist Han with moving for compassionate release consistent with Amended General Order
                4     2020-06.
                5           DATED April 30, 2021.
                6                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
